Title: To Alexander Hamilton from Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 6 December 1794
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas
To: Hamilton, Alexander



Quadruplicate
Amsterdam 6th. December 1794
Sir!
We had the pleasure to address You the 23d. September, and are Since deprived of your esteemed favors.
Mr. Humphreys having applied to us, to know what Sums He might rely upon our furnishing him, in case of success in the Negotiation He is charged with; We answered him the 28th November, and inclose you Copy thereof for your Government, premising to you, that we only forwarded him the first part of our Letter to you of 23 September treating solely upon the Loan in question.
Mr. Pinckney transmitted us an order for Bunting &c: for Six Frigates, which He afterwards recalled because He had expended on other objects the Funds destined to pay for it, unless we could purchase same on Credit: This is not practicable here: but rather than the united States should suffer a Disappointment in anything depending upon us, we have offered him to Ship the order and wait remittances from you for its payment: We therefore only wait to learn from him the Number of yards of Bunting wanted to direct it to be made got ready, and shipped in all Celerity. The Amount we are directed to have covered by Insurance:
The Portuguese Government having monopolized all the Salpetre in Lisbon, we are obliged to renounce the execution of the remainder of your order for that Article unless you shall renew it with express directions to fulfill it at any price it may be procured for. Our regret at this Circumstance is much diminished by the Treaty concluded between Mr. Jay and the British Ministry rendering improbable ye want of it speedily.
Upon this Accomodation honorable and advantageous to the united States in the highest degree, permit us to present you our most sincere and hearty Congratulations: happy would it be for suffering humanity, was it the harbinger of a general pacification.
Several Persons who emigrated from Antwerp, at the Entrance of the French Armies into Brabant, have applied to us, to know if we would pay the Interest that fell due this Month on the Loan negotiated by Mr. DeWolff at Antwerp, for Account of the united States, To which we naturally answered in the Negative, until we should receive orders from you to discharge it. We however promised to write you on the Subject, and to recommend the case of the Emigrant Brabanter’s, owners of the Bonds of the united States to your Consideration: They flatter themselves that the same Loyalty, which induced your Government in the Discharge of its Debt to France, to disdain availing itself of the advantages it might have reaped, by paying it off in Assignats, will operate to its directing us to discharge their Demands here at the medium Course of Exchange that existed between Holland and their Country, previous to its Invasion by the French, and the consequent circulation of Assignats. These people derive strength to their hope, by the example of the Court of Denmark, which instead of profiting of the Actual Circumstances, to pay at a very cheap rate the Interests upon its Loans at Antwerp, has consented to open an office at Copenhagen, where the Bearers of its Bonds will have the choice to convert them into Annuities by that Kingdom, of which the Interest to be paid either in Amsterdam or Copenhagen, at the option of the Creditors, and thus are the Holders secure from all depreciation of Specie upon the Amount of their Interests due by Denmark.
The like faculty was granted to the Holders of Danish Bonds Negotiated in Holland, probably under the presumption our Country would share the same Fate as Brabant.

We have deemed it our duty, to say thus much on the subject, but without pretending to influence your Decision, which We refer entirely to your own Superior judgment.
There has lately been a little more Stir in American Bonds, owing to the Treaty signed between Mr.. Jay, and the British Government; but the hopes of an approaching peace declining, and some movements on our Frontiers indicating that the Campaign is not yet at an End, our Money Lenders are again seized with a Timor, that relaxes the purchases of Bonds.
A new Stamp Tax has been laid, and is to operate from the 1 proximo, whereby the original Bond or Instrument of all future Loans negotiated here, must be registered and subjected to a Stamp of one quarter per Cent on the principal of said Loan, and a Tax of One fifth part of the price of the Stamp: So that the Stamp duty upon the principal Bond of a Loan of one Million will amount to f 3000. Besides which each subdivided Bond of f 1000. must be printed upon a Stamp of 8 Stuyvers, and each Coupon or receipt of Interest upon a Stamp of 4½ Sts. The whole forming a very heavy duty.
The drafts of the Treasury of the United States upon us No. 1061 a 1067 and No. 1081 dated 16 & 17 October, have appeared, and met the usual honor at presentation.
We are with great esteem and respect   Sir!   Your mo: ob: hb: Servt
Wilhem & Jan WillinkN & J. Van Staphorst & Hubbard

Ex: on London 5 Dec.
3/d Sight 39/10
2/m. date 39/6
Bank money 89¼ pct.
Bond U.S. 5 pc. 99½ pct.
Do.   4 do. 88½ pct.

Alex. Hamilton Esqr.
